Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on May 10, 2022 is acknowledged.
3.	Claims 24-25 have been cancelled. 
4.	Claims 1-16, 18-23 and 26-28 are pending in this application.
5.	Claims 1-15 and 21-23 are cancelled in the Examiner’s amendment set forth herein.
6.	Claims 16, 18-20 and 26-28 are allowed.


Withdrawn Objections and Rejections
7.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
8.	Objection to the specification is hereby withdrawn in view of Applicant’s amendment to the specification.
9.	Objection to claims 16, 19 and 20 is hereby withdrawn in view of Applicant’s amendment to the claims, and in further view of Examiner’s amendment of claim 16 to correct an error set forth herein.
10.	Rejection of claim 20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is hereby withdrawn in view of Applicant’s amendment to the claim.
11.	Duplicate claim warning is withdrawn in view of Applicant’s cancellation of claims 24-25.
EXAMINER’S AMENDMENT
12.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Bennett-Paris on July 22, 2022.

Claims 1-16 and 21-23 have been amended as follows: 

1.-15. (Cancelled)

16. (Currently amended) A method for treating a disorder in a patient, the method comprising administering to the patient in need of such treatment a therapeutically effective amount of a composition comprising a peptide comprising a Toll-like Receptor 2 (TLR2)-interacting domain of myeloid differentiation primary response 88 (MyD88), wherein the TLR2-interating domain of MyD88 comprises the sequence PGAHQK (SEQ ID NO: 1), wherein the therapeutically effective amount is an amount that at least reduces TLR2-MyD88 signaling and wherein the disorder is a neurological disorder [[is]] selected from the group consisting of Alzheimer’s disease, Parkinson’s disease, dementia with Lewy bodies, Huntington’s disease and multiple system atrophy. 

21.-23. (Cancelled)

Claims 18-20 and 26-28, as set forth in the amendment filed on May 10, 2022, are allowed.

Claims 16, 18-20 and 26-28 are allowed.



REASONS FOR ALLOWANCE
13.	The following is an examiner’s statement of reasons for allowance: A method for treating a disorder in a patient the method comprising administering to the patient in need of such treatment a therapeutically effective amount of a composition comprising a peptide comprising a Toll-like Receptor 2 (TLR2)-interacting domain of myeloid differentiation primary response 88 (MyD88), wherein the TLR2-interacting domain of MyD88 comprises the sequence PGAHQK (SEQ ID NO: 1), wherein the disorder is a neurological disorder selected from the group consisting of Alzheimer’s disease, Parkinson’s disease, dementia with Lewy bodies, Huntington’s disease and multiple system atrophy, is free of prior art.
	As indicated in the previous office action, the closest art is Karras et al (US 2004/0038926 or issued as US Patent No. 7033830, cited in the previous office action). Karras et al teach antisense compounds, compositions and method for modulating the expression of MyD88, and methods for the treatment of diseases associated with expression of MyD88. Karras et al teach a protein sequence comprising instant SEQ ID NO: 1 (see SEQ ID NO: 11, residues 245-250). Karras et al do not teach a method of treating e neurological disorder selected from the group consisting of Alzheimer’s disease, Parkinson’s disease, dementia with Lewy bodies, Huntington’s disease and multiple system atrophy by administering an effective amount of a composition comprising instant SEQ ID NO: 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 16, 18-20 and 26-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654